DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Status of the Claims
	Claims 2, 3, and 5 have been canceled.  New claim 11 has been added.  Claims 1, 4, and 6-11 are pending and under current examination.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 9/8/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  All rejections of claims 2 and 5 are withdrawn in view of Applicant’s cancelation of those claims.  On page 5 of Remarks, Applicant references “each and every implicit and/or explicit reliance on Official Notice”, however the examiner has not taken Official Notice in the rejection of record, and it is unclear what position Applicant construes to constitute Official Notice; appropriate clarification is requested.
	Applicant argues that Polarisokuru does not teach triethylhexanoin as newly claimed.  In reply, new grounds of rejection necessitated by amendment are presented below.
	Applicant argues that addition of an oiling agent in a specific amount suppresses decomposition of the compound of formula 1 and ports to Tables 1 and 2 in support of this conclusion.  Applicant further argues on page 6 of Remarks that the evidence in the record establishes criticality of the amount of triethylhexanoin and that the prior art does not teach the alleged advantage of triethylhexanoin and that one would not have predicted or expected success in the combination of components claimed.  In reply, first of all, it is maintained that the evidence in the specification as filed does not appear to provide a control experiment demonstrating clear and practically and statistically significant results that are commensurate in scope with what is claimed and/or particularly attributing evidence of unexpected results with regard to the amount of triethylhexanoin.  
	Furthermore, as to suppression of decomposition of an active ingredient which is considered an argument that the prior art does not teach the same advantage that Applicant observes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Further still, Applicant is reminded that the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  In this case, it is maintained that Tamor and Fageon provides rationale for providing equivalency among known oily components as well as oil and powder amounts in a topical oily formulation for skin benefits in the absence of Polarisokuru’s specific direction in a similar composition.


New Grounds of Rejection Necessitated by Amendments of 9/8/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends from claim 5 which has been canceled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purpose of applying prior art, claim 6 will be evaluated on the merits as if it depends from claim 1.


New Grounds of Rejection Necessitated by Amendments and New Rejections of New Claims,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Polarisokuru” (Deliberation result report, May 24, 2008, POLA Wrinkle Shot Medical Serum, Examination and Management Division Pharmaceutical and Living Hygiene Burean, translation previously enclosed, reference cited by Applicant in IDS dated 5/15/2020) in view of WO2008/109935 (hereafter, “Tamor”, newly cited) and US 2014/0370062A1 (hereafter, “Fageon” et al.).
	The instant claims are drawn to a composition comprising a compound represented by formula (1) or an isomer or salt thereof, triethylhexanon, and a powder as further specified in the claims.
	Polarisokuru teaches a serum and/or cosmetic cream (“gel” in accordance with the definition at paragraph [0036] of the specification as filed)(limitation of claims 4 and 10) for topical application for keeping the skin healthy, protecting skin, and preventing dry skin.  The serum comprises a component of formula (1) (sodium trifluoroisopropyl aminocarbonyl pyrrolidinecarbonyl methylpropyl aminocarbonyl benzoylaminoacetate) as well as methyl polysiloxane (“oily” agent, silicone oil; limitation of claim 4) and methacrylic acid ester resin powder and anhydrous silicic acid (see page 6 of translation)(limitation of claims 1 and 6)(powder) wherein the formulation is useful for treating wrinkles caused by degeneration of the dermis due to environmental factors such as UV rays and dryness (see page 5 of translation, in particular)(limitations of claim 1).  The formulations appear to be in the form of an oil based composition and/or in the form of an oily gelling agent in accordance with Applicant’s description (limitations of claims 1, 4, and 7).  Polarisokuru’s formulations do not include water and are oil-based (limitation of claim 9, “substantially contains no water”).
	Because it is not apparent that each of the aforementioned components are necessarily present in a single embodiment of the invention, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the serum components outlined above as taught by Polarisokuru into a single composition.  One would have been motivated to do so to retain the known functional properties of each component as taught by Polarisokuru in a topical serum or cream.
The teachings of Polarisokuru have been delineated above.  Further regarding claim 1, Polarisokuru does not teach triethylhexanoin or an amount thereof, nor does Polarisokuru teach an amount of powder as in claim 6 .
Tamor and Fageon cure these deficiencies.  
Tamor teaches the state of the art with regard to dispersion, gel, and emulsification systems wherein an organic medium is a carrier.  The formulations may be used to form gels and may have a high oil phase concentration for use in applications including personal care (see abstract in particular).  For instance, anti-wrinkle applications are embodied (see Example 15, Table 10).  Tamor teaches that the organic medium that is cosmetically acceptable form a continuous phase where silicone oils or siloxane fluids may be used essentially as this type of carrier component (see page 6, lines 5, 6, and 12).  Triethylhexanoin is disclosed as an equivalent organic medium carrier (see page 7, line 22) which is considered especially suitable (see page 20, line 7).  In these applications, the concentration of organic medium is preferably in the range from 20 to 80% and especially 35 to 60% (see page 8, lines 20-22), and in preferred embodiments the dispersions are anhydrous as substantially water free (see page 4, lines 4-10).
Both Polarisokuru and Tamor are directed to formulations which may be topically applied for instance to treat wrinkles.  It would have been prima facie obvious to one of ordinary skill in the art to replace or add triethylhexanoin organic medium as taught by Tamor in place of a polysiloxane component of Polarisokuru, with a reasonable expectation of success.  One would have been motivated to do so since Tamor teaches these components as equivalent organic media in similar applications and moreover since tamor demonstrates triethylhexanoin (available as Croda EstolTM 3609) as a suitable liquid oil or “oily material” in similar applications (see Tamor page 6, lines 5, 6, 9, 12, 13).  Moreover, Tamor provides rationale for including such an oil carrier in a range overlapping the instantly claimed range.
Providing further rationale for increasing the amount of oily carrier component, Fageon teaches cosmetically acceptable media with at least one continuous oil phase comprising a silicone oil component as well as a lipophilic active agent and hydrophobic silica aerogel particles as further described in Fageon’s disclosure (see abstract, in particular).  The formulations may be anhydrous (see [0061] and [0062]).  The oily component (i.e., silicone oils, hydrocarbons, esters) may be present in an amount ranging from 50 to 99% of the total formulation [see [0068]).  The powder particles may be included in an amount ranging from 0.5 to 15% by weight (see [0060]), a range entirely included by the range recited in claim 6.
Both Polarisokuru and Fageon are directed to topical oily formulations for benefit to the skin (i.e., wrinkle management).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize oil and powder components as taught by Polarisokuru in amounts generally recommended by the analogous Fageon art, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Polarisokuru’s specific direction and in order to achieve the desired end result and state of the art structure and function desirable in a topical cosmetic and/or skin-treating product based on Fageon’s establishment of the state of the art.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Polarisokuru” (Deliberation result report, May 24, 2008, POLA Wrinkle Shot Medical Serum, Examination and Management Division Pharmaceutical and Living Hygiene Burean, translation) in view of WO2008/109935 (hereafter, “Tamor”, newly cited) and US 2014/0370062A1 (hereafter, “Fageon” et al.) as applied to claims 1, 4, 6, 7, 9, and 10 above, and further in view of US 8486376 (hereafter, “Friedman” et al.).
The teachings of Polarisokuru and Fageon and Tamor have been delineated above.  These do not teach an amount of solid fat as in claim 8.
Friedman cures this deficiency.  Friedman teaches a moisturizing composition for administration to the skin; the formulations comprise lanolin, also called a “wool fat” as a wax having a high melting wax fraction (see last paragraph in column 2) and may include adjuvants including a gelling agent etc. (see abstract, in particular).  The lanolin is considered a wax and is present in n amount of at least about 5% of the total formulation (see claims 1 and 6 in particular).
Both Polarisokuru and Friedman are directed to topical formulations for the treatment of skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add lanolin or a wax lanolin component as taught by Friedman to the topical formulations of Polarisokuru and Fageon, with a reasonable expectation of success.  One would have been motivated to do so to treat wrinkles as taught by Polarisokuru using lanolin known for facilitating moisturization of the skin as taught by Friedman, with a reasonable expectation of success.  One further would have been motivated to do so with regard to amounts suggested by Friedman and to subsequently perform routine optimization procedures so as to achieve the desired end result such as solid or semi-solid character at room temperature as well as moisturization properties and functionality.  To do so would have been considered to combine known prior art elements for their known purposes to achieve predictable results.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617